Exhibit 10.1

Employment and Consulting Agreement


This Employment and Consulting Agreement (this "Agreement") is made and entered
into this 16th day of July, 2015, by and between Alicia Williams Young, an
individual (the "Advisor"), and GlyEco, Inc., a Nevada corporation (the
"Company").


WHEREAS, Company is in the business of collecting and recycling waste glycol.


WHEREAS, Advisor has accounting and operational knowledge useful to the Company.


WHEREAS, Company desires to engage Advisor, and Advisor desires to be engaged by
the Company.


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Advisor hereby
agree as follows:


1. Engagement; Services. Subject to the terms and conditions of this Agreement,
Company hereby engages Advisor, and Advisor hereby accepts such engagement to
perform the duties set forth in Exhibit A attached to this Agreement (the
“Services”).


2. Compensation


A.  
RATE. In consideration for full performance of the Services during the Term (as
defined below), Company will pay to Advisor compensation at the rate set forth
in Exhibit B attached to this Agreement (the “Compensation”). Payments of the
Compensation will be made pursuant to Exhibit B.



B.  
EXPENSES. Additionally, Company will reimburse Advisor for expenses preapproved
in writing that are incurred while this Agreement exists. Advisor shall submit
written documentation and receipts where available itemizing the expenses
incurred. Company shall pay Advisor the amounts due pursuant to submitted
reports within 30 days of receipt of such preapproved expense reports.



3. Term. Subject to the provisions for termination hereinafter provided,
Advisor’s engagement shall commence on July 6, 2015 (“the Effective Date”) and
continue until September 30, 2015.


4. Ownership of Inventions. Advisor agrees and acknowledges that all
discoveries, concepts, and ideas, including, without limitation, improvements,
processes, know-how, methods, apparatuses and formulae, and any notes, records,
drawings, and designs related thereto (collectively, the “Inventions”), whether
patentable or copyrightable (or in any way protectable as intellectual property)
which are conceived, made, or discovered by Advisor, solely or in collaboration
with others, or which become known to Advisor by means of any undertaking,
investigation, or experiment arising out of or relating to Advisor’s
responsibilities as an Advisor or agent of Company during the period of this
Agreement are the sole property of Company. In addition, any Inventions which
constitute copyrightable subject matter are “works made for hire” as that term
is defined in the United States Copyright Act. Advisor will assign (or cause to
be assigned), and does hereby assign fully to Company, all Inventions and any
copyrights, patents, moral rights, trademarks, or other intellectual property
rights relating thereto. Advisor will assist Company, or its designee, at
Company’s expense, in every proper way to obtain, secure, maintain, extend, and
enforce Company’s rights in the Inventions and any copyrights, patents, moral
rights, trademarks, or other intellectual property rights relating thereto in
any and all countries, including, without limitation, the disclosure to Company
of all pertinent information and data with respect to the Inventions, the
execution of all applications, specifications, oaths, assignments, and all other
instruments which Company will deem necessary or advisable in order to apply for
and obtain, secure, maintain, extend, and enforce such rights and in order to
assign and convey to Company, its successors, assigns, and nominees the sole and
exclusive right, title, and interest in and to the Inventions, and any
copyrights, patents, moral rights, trademarks, or other intellectual property
rights relating thereto. Advisor’s obligation to execute, or cause to be
executed, when it is in Advisor’s power to do so, any such instrument or papers
will continue after the expiration or termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


5. Confidentiality. In the course of performing the Services, the parties
recognize that Advisor may come in contact with or become familiar with
information that the Company or its subsidiaries or affiliates may consider
confidential (the “Confidential Information”). This information may include, but
is not limited to, trade secrets, technology and other proprietary confidential
information of or used by the Company, any of its subsidiary or parent
corporations or related entities, or the Company’s agents, including, without
limitation, any financial and technical information, information relating to
acquisition targets, markets, products, services, formulas, processes,
techniques, practices, procedures, designs, research, data, plans, ideas, and
know-how, and information about customers, suppliers and business relationships,
which information may be of value to a competitor. Advisor agrees (i) to keep
Confidential Information confidential and not to discuss or disclose it to
anyone other than appropriate Company personnel or their designees, except as
compelled by law pursuant to a final order of a court of competent jurisdiction,
in which case Advisor must first notify Company and seek confidential treatment
of the Confidential Information before disclosure, (ii) not to use any
Confidential Information for any reason or purpose other than to perform the
Services rendered to Company under this Agreement, and (iii) to take all
reasonably necessary and appropriate efforts to safeguard the Confidential
Information from disclosure to any person or entity other than Company and its
subsidiaries.  Confidential Information does not include information which
Advisor can show: (i) is a part of the public domain through rightful means;
(ii) was rightfully in Advisor’s possession prior to the time of disclosure by
the Company as evidenced by Advisor’s written records; or (iii) is being used or
was used or disclosed by Advisor with the prior written consent of the
Company. Advisor’s obligations under this Agreement with respect to the
Confidential Information will survive the expiration or termination of this
Agreement and will continue for as long as the Company’s information remains
Confidential Information.


6. Non-Retention of Materials.  Prior to the termination of this Agreement,
Advisor will deliver to the Company, and not keep or deliver to any other, all
passwords and other written materials of a confidential or proprietary nature
relating to the Company and its business and assets (including, without
limitation, the business and assets of any subsidiary of the Company), which are
in Advisor’s possession or under Advisor’s control. Advisor will not retain any
copies, duplications, reproductions, or excerpts of the foregoing materials.
Advisor is permitted to retain materials that may be used as a defense in the
event of a lawsuit initiated by a shareholder.


7. Termination.  This agreement may not be terminated by either party prior to
the expiration of the Term.


8. Notice.  Any notice or communication permitted or required by this Agreement
shall be in writing and will be deemed duly given and received: (i) if
personally delivered, on the date of delivery; (ii) if mailed, three days after
deposit in the United States Mail, registered or certified, return receipt
requested, postage prepaid and addressed as provided below; (iii) if by a
courier delivery service providing overnight or “next-day” delivery, on the next
business day after deposit with such service, addressed as follows:


If to Company:                      GlyEco, Inc.
Attn: Legal Department
4802 E. Ray Road, Ste. 23-408
Phoenix, AZ 85044


If to Advisor                         Alicia Williams Young
4802 E. Ray Road, Ste. 23-408
Phoenix, AZ 85044
 
 
 

--------------------------------------------------------------------------------

 


Any party may change its above-designated address by giving the other party
written notice of such change in the manner set forth herein.


9.  Miscellaneous.


9.1. Entire Agreement and Amendments. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.


9.2. Binding Effect, Assignment. This Agreement shall be binding upon and shall
inure to the benefit of Advisor and the Company and to the Company's successors
and assigns. Nothing in this Agreement shall be construed to permit the
assignment by the Company or the Advisor of any of its rights or obligations
hereunder, and such assignment is expressly prohibited.


9.3. Governing Law, Severability. This Agreement shall be governed by the laws
of the State of Arizona. The invalidity or unenforceability of any provision of
the Agreement shall not affect the validity or enforceability of any other
provision.


9.4. Counterparts. This Agreement may be executed in one or more counterparts,
each of which (including a facsimile thereof) shall be deemed an original, but
which together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.


Company
 
GLYECO, Inc., a Nevada corporation
 
By: /s/ David Ide
 
Print Name: David Ide
 
Date: July 17, 2015







Advisor
 
By: /s/ Alicia Williams Young
 
Print Name: Alicia Williams Young
 
Date: July 17, 2015



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SERVICES




July 6, 2015 – August 15, 2015 (or filing date of the 10-Q for Q2’15, whichever
is later)


Advisor will hold the position of Chief Financial Officer. Advisor will be
primarily responsible for the preparation and filing of the Form 10-Q for the
second quarter of the 2015 fiscal year. Advisor will assist in the transition to
a new audit firm, if needed. In addition, Advisor will train and prepare staff
to perform tasks previously performed by the Advisor prior to the Effective
Date.


August 15, 2015 – September 30, 2015


Advisor will hold the position of Consultant. Advisor will be responsible for
responding to questions related to accounting activities. Advisor will provide
guidance on the performance of accounting activities as requested, but will not
perform any accounting functions. In addition, Advisor will provide IT support
to assist in the deployment and maintenance of technologies across the
organization, as needed.






Advisor may agree to perform additional services beyond the scope set forth
above. Such performance does not constitute a waiver of the right to refuse to
perform the same, if requested to do so again.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


COMPENSATION


Advisor will be compensated as follows for performing the Services during the
term of this Agreement:


·  
All stock options, and warrants that have been granted to the Advisor, and are
vested by the termination date of this Agreement, will be exercisable by the
Advisor for one year following the end of the Term.



·  
Thirty thousand (30,000) shares of restricted stock upon successful completion
of the Services delineated in Exhibit A, with a share price of $0.15 (the share
price at the Effective Date of this Agreement).



July 6, 2015 – August 31, 2015


·  
$10,000 per month, for full-time work each week, paid as an employee on a
biweekly basis: 7/17/15 ($4,153.84), 7/31/15 ($4,615.38), 8/14/15 ($4,615.38),
8/28/15 ($4,615.38) and 9/11/15 ($4,615.38).



September 1, 2015 – September 30, 2015


·  
$7,500 per month, for no more than 30 hours of work per week, paid as an
independent contractor on a monthly basis on the last day of each month: 9/30/15



·  
Hours in excess of the 30 per week will be billed at $250 per hour

 